DETAILED ACTION

This Office action is a reply to the amendment filed on 7/14/2021. Claims 1-20 are pending. No claims have been withdrawn. No claims have been cancelled. No new claims have been added.

Information Disclosure Statement
The IDS filed on 7/14/2021 is being considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the locking head is able to join with a neighboring dismantlable floor member without the automatic latch after the quickly dismantlable floor member is installed” is indefinite because it is unclear what the claim requires. It is unclear whether the claim requires the locking head to be joinable with a neighboring dismantlable floor member without using the automatic latch as the joining means, or the claim requires 
Claim 2, “the female buckle is able to join with the neighboring dismantlable floor member after the quickly dismantlable floor member is installed” is indefinite because claim 1 previously requires a neighboring dismantlable floor member to be joinable with a first side of the quickly dismantlable floor member, while claim 2 requires the neighboring dismantlable floor member to be joinable to a female buckle, which is located “opposite to the first side” on the quickly dismantlable floor member. It is unclear how “the dismantlable floor member” of claim 2 can be simultaneously joinable to the second side while also joined to the first side, since the first and second sides are on opposite sides of the quickly dismantlable floor member. Is the neighboring dismantlable floor member of claim 2 referring to a different/additional dismantlable floor member?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 102a1 as being  by Pantev (US 20150027079).
Claim 1, Pantev provides a quickly dismantlable floor member comprising:
a lateral face of a first side (lateral face of 6 at 8; Fig. 1) of the quickly dismantlable floor member that is provided with an automatic latch (14; note that “automatic” was treated under the broadest reasonable interpretation to be of a device or process working by itself with little or no direct human control, and element 14 works by itself when the panels are pushed together and latch by “self-locking” [0067], such as by magnetic force [0068], thus Pantev meets the limitation as exceedingly broadly claimed);
wherein the quickly dismantlable floor member is of a tetragon shape (Fig. 1);
wherein the automatic latch further comprises a locking head 14B; and
wherein the locking head is retractable (Figs. 14 and 15), and the locking head is able to join with a neighboring dismantlable floor member without the automatic latch after the quickly dismantlable floor member is installed (panel 6 which may comprise the automatic latch is able to join with a neighboring dismantlable floor member (3 or 6) without the automatic latch (may have receptacle 9 with only a receptacle; [0086]; Figs. 1 and 16-18).
Claim 2, Pantev further provides a second side of the quickly dismantlable floor member (second side of 6; Fig. 1); wherein the second side is opposite to the first side (Fig. 1); and a female buckle 12 is provided at a lateral face of at least the second side (Fig. 1; Figs. 7-9), and the female buckle is able to join with the neighboring dismantlable floor member after the quickly dismantlable floor member is installed 
Claim 16, Pantev further provides wherein the automatic latch is made of a material selected from the group consisting of stainless steel, copper, and nylon (steel; [0078]).
Claim 17, Pantev further provides wherein the quickly dismantlable floor member is a made of a material selected from the group consisting of solid-wood, solid-wood composite and strengthened composite (wood, metal or other materials or combinations of materials; [0070]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 9, 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantev (US 20150027079).
Claim 3, Pantev further teaches wherein the quickly dismantlable floor member is of a rectangular shape (Fig. 1), and further comprises a third side and a fourth side (third and fourth sides of 6; Fig. 1); wherein the first side and the second side are configured opposite to each other Fig. 1); and wherein the third side and the fourth side 
Although, Pantev states that the floor member is rectangular [0089], Pantev is unclear as to whether the first and second sides are longer than the third and fourth sides. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the floor member such that the first and second sides are both longer sides of the rectangular shape and the third and fourth sides are both shorter sides of the rectangular shape, with the reasonable expectation of forming a rectangular-shaped floor member, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 4, Pantev teaches all the limitations of claim 3 as above, but does not specifically show wherein the lateral face of the first side is provided with more than one automatic latch. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try reconfiguring the floor member such that the lateral face of the first side is provided with more than one automatic latch, with the reasonable expectation of further securing the panels along the lateral face of the first side, since
it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight 
	Claim 6, Pantev further teaches wherein the female buckle is of a flat lock type or a latch type (12 comprises a flat locking surface for locking with 14 and thus was treated as a flat lock type; Figs. 6 and 7).
	Claim 7, Pantev further teaches wherein the automatic latch further comprises a positioning board 8 and a spring 18; wherein the positioning board is provided with a first through hole in a middle portion thereof (Fig. 9); wherein the locking head has a front end that is configured as a ball head shape or a slope shape (slope shape at 14B; Fig. 14); wherein the front end of the locking head protrudes from the first through hole (Fig. 17), the spring is provided at a rear end of the locking head (Fig. 14), and the locking head is provided with a radial flange (radial flange at 14B; Fig. 14); wherein the radial flange has a diameter that is greater than a diameter of the first through hole (Figs. 14-17). Pantev does not teach the embodiment of Figs. 14-17 having a front end of the spring that presses directly against the radial flange. However, the embodiment of Fig. 22 shows the spring 18 having a front end that presses against the radial flange (see Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art, at 
	Claim 9, Pantev further teaches wherein the automatic latch further comprises a lock body (lock body of 14; Fig. 9) and a spring 18, and the lock body is provided with a containing slot therein (slot in which 14 resides; Fig. 9); wherein the locking head is mounted in the containing slot (Fig. 9), and both of the locking head and the containing slot are of a T shape (Fig. 9); wherein the locking head has a front end (front end of 14 at 14B; Fig. 9) with a width that is less than a width of a rear end of the locking head (Fig. 9); wherein the front end of the locking head protrudes from a front end of the containing slot (Figs. 9, 14 and 16), and the front end of the locking head is configured as a circular arc shape or a slope shape (slope shape; Fig. 9); wherein the containing slot has a rear end that is provided with a backboard 17 that seals the containing slot ([0083]; Fig. 9), and the spring is provided at a rear end of the locking head (Fig. 9).
Pantev does not teach the embodiment of Fig. 9 having a front end of the spring that presses directly against the locking head, and a rear end of the spring that presses against the backboard. However, the embodiment of Fig. 22 shows the spring 18 having a front end that presses against the locking head (Fig. 22) and a rear end of the spring that presses against the backboard (Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the spring having a front end that presses against the radial flange, and a rear end of the spring that presses against the backboard with the reasonable expectation of providing the force of the 
Claim 11, Pantev teaches all the limitations of claim 9 as above, but is silent as to the spring being provided with two springs. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try providing the spring with two springs, with the reasonable expectation of increasing the force against the locking head, since
it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 12, Pantev further teaches wherein the rear end of the locking head is provided with a column 14A, but does not teach the shape of the column being convex. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the column being convex, with the reasonable expectation of further aligning with a concave bushing to maintain alignment, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 18, Pantev teaches all the limitations of claim 1 as above. Although, Pantev states that the floor member is rectangular [0089], Pantev is unclear as to whether the shape is a square. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the floor member comprising a square shape, with the reasonable expectation of forming a pattern from floor members having equal sides, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 19, Pantev teaches a spliced floor, comprising a plurality of dismantlable floor members (3, 5; alternatively 6; Fig. 1), and at least three or more quickly dismantlable floor members according to claim 1 (6; see rejection of claim 1 as above; Fig. 1) wherein the lateral face of the first side is provided with the automatic latch (Figs. 1-17); and wherein the quickly dismantlable floor members are arranged successively in a straight line (Fig. 1), with the automatic latches maintained at the lateral face of the first side and are spliced with the conventional floor members (Fig. 1). Pantev does not teach wherein the lateral face of the first side is provided with more than one automatic In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 20, Pantev further teaches wherein the dismantlable floor members are a flat lock type floor or a latch type floor member (9 or alternatively 8 each comprises a flat locking surface for locking with 12 or 14 and thus was treated as a flat lock type; Figs. 1-17).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantev (US 20150027079) in view of Bue et al. (US 6128881) (‘Bue’).
Claim 5, Pantev further teaches wherein the third side has a lateral face (Fig. 1), and is provided with a hand clasp (bottom surface of floor member between floor and top surface), but is silent as to the hand clasp is of an inverse-step shape. However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Allowable Subject Matter
Claims 8, 10 and 13-15 remain allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
Rejection of claim(s) 1, 2, 16 and 17 under 35 U.S.C. 102a1 as being anticipated by Pantev (US 20150027079).
Applicant argues that the prior art does not teach a mortise-and-tenon structure. In response, it is noted that the features upon which applicant relies (i.e., mortise-and-In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, applicant argues that Pantev’s locking mechanism is allegedly not part of the floor member because Pantev’s floor member resembles a pedestal-style assembly. This is not persuasive because applicant’s claims are not so narrow as to preclude the floor members of Pantev from meeting the limitations.
Applicant further argues that Pantev allegedly does not teach the locking head being able to join with a neighboring conventional floor member after the quickly dismantable floor member is installed. However, the limitation is drawn to functional limitation that includes a process step in a product claim. The limitation, “the locking head is able to join with a neighboring dismantlable floor member without the automatic latch” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458,459 (CCPA 1963). In this situation, since the floor members of Pantev are capable of joining together via the locking head as claimed, Pantev meets the claim.
Further, the limitation, “after the quickly dismantlable floor member is installed” is a process step. A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976). Thus the claimed floor member is not a different or unobvious floor member from Pantev.
Claims 2, 16 and 17 stand or fall with claim 1 as above.

Rejection of claims 3, 4, 6, 9, 11, 12 and 18-20 under 35 U.S.C. 103 as being unpatentable over Pantev (US 20150027079).
Claims 3, 4, 6, 9, 11, 12 and 18-20 stand or fall with claim 1 as above.

Rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Pantev (US 20150027079) in view of Bue et al. (US 6128881) (‘Bue’).
Claim 5 stands or falls with claim 1 as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635